Exhibit 10.1

Execution Version

 

 

 

THIRD AMENDMENT

TO

CREDIT AGREEMENT

dated as of

September 27, 2012

among

DRESSER RAND GROUP INC.,

as Domestic Borrower,

D-R HOLDINGS (France) S.A.S.,

as French Borrower,

GRUPO GUASCOR, S.L.,

as Spanish Borrower

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

J.P. MORGAN EUROPE LIMITED,

as European Administrative Agent

 

 

 



--------------------------------------------------------------------------------

THIRD AMENDMENT CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of
September 27, 2012, is among DRESSER RAND GROUP INC., a Delaware corporation
(the “Domestic Borrower”); D-R HOLDINGS (France) S.A.S., a corporation organized
under the laws of France (the “French Borrower”); GRUPO GUASCOR, S.L., a
sociedad limitada organized under the laws of Spain (the “Spanish Borrower”);
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, together
with its successors in such capacity, the “Administrative Agent”) for the
lenders party to the Credit Agreement referred to below (collectively, the
“Lenders”); and the undersigned Lenders.

R E C I T A L S

The Domestic Borrower, the French Borrower, the Spanish Borrower, the
Administrative Agent and the Lenders are parties to that certain Credit
Agreement dated as of March 15, 2011, as amended by that First Amendment to
Credit Agreement dated as of May 11, 2011 and that Second Amendment to Credit
Agreement dated as of June 21,2012 (as so amended, the “Credit Agreement”),
pursuant to which the Lenders have made certain extensions of credit available
to the Domestic Borrower, the French Borrower, and the Spanish Borrower; and

The Domestic Borrower, the French Borrower, and the Spanish Borrower have
requested, and the Administrative Agent and the Lenders are willing, to amend
certain provisions of the Credit Agreement as more fully provided herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all references to Sections and Articles in this Third
Amendment refer to Sections and Articles of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.01.

(a) Section 1.01 of the Credit Agreement shall be and it hereby is amended by
deleting the following definitions and replacing such definitions in their
entirety with the following:

“Equivalent” in Dollars of any Foreign Currency or Alternate LC Currency on any
date shall mean the equivalent in Dollars of such Foreign Currency or Alternate
LC Currency determined by using the quoted spot rate at which the European
Administrative Agent’s principal office in London offers to exchange Dollars for
such Foreign Currency or Alternate LC Currency in London prior to 4:00 p.m.
(London time) (unless otherwise indicated by the terms of this Agreement) on
such date as is required pursuant to the terms of this Agreement, and the
“Equivalent” in any Foreign Currency of Dollars shall mean the equivalent in
such Foreign Currency of Dollars determined by using the quoted spot rate at
which the European Administrative Agent’s principal office in London offers to
exchange such Foreign Currency for Dollars in London prior to 4:00 p.m. (London
time) (unless otherwise indicated by the terms of this Agreement) on such date
as is required pursuant to the terms of this Agreement.



--------------------------------------------------------------------------------

(b) Section 1.01 of the Credit Agreement shall be and it hereby is amended by
adding the following definitions where appropriate:

“Alternate LC Currency” shall mean (a) Brazilian Real, (b) Canadian Dollars,
(c) Chinese Yuan, (d) Colombian Pesos, (e) Indian Rupees, (f) Japanese Yen,
(g) Mexican Pesos, (h) Norwegian Krone, (i) Swedish Krona and (j) Trinidad and
Tobago Dollars.

2.2 Amendments to Section 2.05.

(a) Section 2.05(b) of the Credit Agreement shall be and it hereby is amended by
deleting it in its entirety and replacing it as follows:

Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic renewal in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), a Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (two (2) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit and the currency (either in
Dollars, a Foreign Currency, or an Alternate LC Currency) in which it is
denominated, the name and address of the beneficiary thereof and such other
information as shall be necessary to issue, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, a Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the Revolving L/C Exposure shall not exceed
$600.0 million, (ii) the Revolving Facility Credit Exposure shall not exceed the
total Revolving Facility Commitments, and (iii) the Equivalent in Dollars of the
Revolving L/C Exposure denominated in a Foreign Currency or an Alternate LC
Currency determined on the date of such issuance, amendment, renewal or
extension shall not exceed (A) in the case such Foreign Currency is Euros,
$350.0 million, (B) in the case such Foreign Currency is Sterling, $75.0
million, and (C) in the case of all Alternate LC Currency, $75.0 million.

 

2



--------------------------------------------------------------------------------

(b) Section 2.05(d) of the Credit Agreement shall be and it hereby is amended by
deleting it in its entirety and replacing it as follows:

Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Facility Lenders,
such Issuing Bank hereby grants to each Revolving Facility Lender, and each
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
Revolving Facility Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Facility Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent in Dollars, the Foreign Currency in
which such Letter of Credit is denominated, or the Equivalent in Dollars of any
Alternate LC Currency in which such Letter of Credit is denominated, as the case
may be, for the account of the applicable Issuing Bank, such Revolving Facility
Lender’s Revolving Facility Percentage of each L/C Disbursement made by such
Issuing Bank not reimbursed by the applicable Borrower on the date due as
provided in Section 2.05(e), or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason. Each Revolving Facility
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever

(c) Section 2.05(e) of the Credit Agreement shall be and it hereby is amended by
deleting it in its entirety and replacing it as follows:

Reimbursement. If the applicable Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower for which such Letter of Credit was
issued shall reimburse such L/C Disbursement by paying to the Administrative
Agent an amount equal to such L/C Disbursement in Dollars, the Foreign Currency
in which such Letter of Credit is denominated, or the Equivalent in Dollars of
any Alternate LC Currency in which such Letter of Credit is denominated, as the
case may be, not later than 5:00 p.m., Local Time, on the same Business Day such
Borrower receives notice under Section 2.05(g) of such L/C Disbursement,
provided that such Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or Section 2.04 that such
payment be financed with an ABR Revolving Facility Borrowing or a Swingline
Borrowing or an Eurocurrency Revolving Loan denominated in the applicable
Foreign Currency, as applicable, in an equivalent

 

3



--------------------------------------------------------------------------------

amount and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving Facility
Borrowing or Swingline Borrowing or Eurocurrency Revolving Loan. If any Borrower
fails to reimburse any L/C Disbursement when due, then the Administrative Agent
shall promptly notify the applicable Issuing Bank and each other Revolving
Facility Lender of the applicable L/C Disbursement, the payment then due from
such Borrower and, in the case of a Revolving Facility Lender, such Lender’s
Revolving Facility Percentage thereof. Promptly following receipt of such
notice, each Revolving Facility Lender shall pay to the Administrative Agent in
Dollars, such Foreign Currency, or the Equivalent in Dollars of such Alternate
LC Currency, as the case may be, its Revolving Facility Percentage of the
payment then due from such Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Facility
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank in Dollars, such Foreign Currency, or the Equivalent in Dollars of
such Alternate LC Currency, as the case may be, the amounts so received by it
from the Revolving Facility Lenders. Promptly following receipt by the
Administrative Agent of any payment from such Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Facility Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Revolving Facility Lender pursuant to this paragraph to reimburse an
Issuing Bank for any L/C Disbursement (other than the funding of an ABR
Revolving Loan or a Swingline Borrowing or an Eurocurrency Revolving Loan as
contemplated above) shall not constitute a Loan and shall not relieve any
Borrower of its obligation to reimburse such L/C Disbursement

(d) Section 2.05(h) of the Credit Agreement shall be and it hereby is amended by
deleting it in its entirety and replacing it as follows:

Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the applicable Borrower shall reimburse such L/C Disbursement in full on
the date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that such Borrower reimburses such L/C Disbursement,
at the rate per annum then applicable to ABR Revolving Loans or Eurocurrency
Revolving Loans denominated in the applicable Foreign Currency, as applicable;
provided that, if such L/C Disbursement is not reimbursed by such Borrower when
due pursuant to paragraph (e) of this Section, then Section 2.14(c) shall apply;
provided further that any L/C Disbursement that is reimbursed after the date
such L/C Disbursement is required to be reimbursed under paragraph (e) of this
Section, (A) be payable in Dollars, the Foreign Currency in which such Letter of
Credit is denominated, or the Equivalent in Dollars of any Alternate LC Currency
in which such Letter of Credit is denominated, as the case may be, (B) bear
interest at the rate per annum then applicable to ABR Revolving Loans or
Eurocurrency Revolving Loans denominated in the applicable Foreign Currency, as
applicable, and (C) Section 2.14(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Facility
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Revolving Facility Lender to the extent of such
payment

 

4



--------------------------------------------------------------------------------

(e) Section 2.05(j) of the Credit Agreement shall be and it hereby is amended by
deleting it in its entirety and replacing it as follows:

Cash Collateralization. If any Event of Default shall occur and be continuing,
(i) in the case of an Event of Default described in Section 7.01(h), (i) or (l),
on the Business Day or (ii) in the case of any other Event of Default, on the
third Business Day, in each case, following the date on which any Borrower
receives notice from the Administrative Agent (or, if the maturity of the Loans
has been accelerated, Revolving Facility Lenders with Revolving L/C Exposure
representing greater than 50% of the total Revolving L/C Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, such Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in Dollars in
cash equal to the Revolving L/C Exposure as of such date plus any accrued and
unpaid interest thereon; provided that, upon the occurrence of any Event of
Default with respect to any Borrower described in clause (h), (i) or (l) of
Section 7.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and payable
in Dollars, such Foreign Currency, or the Equivalent in Dollars of such
Alternate LC Currency, without demand or other notice of any kind. Each Borrower
also shall deposit cash collateral pursuant to this paragraph as and to the
extent required by Section 2.12(b). Each such deposit pursuant to this paragraph
or pursuant to Section 2.12(b) shall be held by the Administrative Agent as
Collateral for the payment and performance of the obligations of the applicable
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of (i) for so
long as an Event of Default shall be continuing, the Administrative Agent and
(ii) at any other time, the applicable Borrower, in each case, in Permitted
Investments and at the risk and expense of such Borrower, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for L/C Disbursements for
which such Issuing Bank has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrower for the Revolving L/C Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Facility Lenders with Revolving L/C Exposure representing greater than
50% of the total Revolving L/C Exposure), be

 

5



--------------------------------------------------------------------------------

applied to satisfy other obligations of such Borrower under this Agreement. If
any Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower within three
(3) Business Days after all Events of Default have been cured or waived. If any
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.12(b), such amount (to the extent not applied as aforesaid) shall
be returned to such Borrower as and to the extent that, after giving effect to
such return, such Borrower would remain in compliance with Section 2.12(b) and
no Event of Default shall have occurred and be continuing

2.3 Amendment to Section 2.12(b)(i). Section 2.12(b)(i) of the Credit Agreement
shall be and it hereby is amended by deleting it in its entirety and replacing
it as follows:

If on any date, the Administrative Agent notifies the Domestic Borrower that, on
the last day of any month, the sum of (i) the sum of aggregate principal amount
of all Revolving Facility Loans denominated in Dollars plus the aggregate
principal amount of all Letters of Credit denominated in Dollars then
outstanding plus (ii) the Equivalent in Dollars (determined on the third
Business Day prior to such interest payment date) of the sum of the aggregate
principal amount of all Revolving Facility Loans denominated in Foreign
Currencies plus the aggregate principal amount of all Letters of Credit
denominated in Foreign Currencies or Alternate LC Currencies then outstanding
exceeds 105% of the aggregate Revolving Facility Commitments of the Lenders on
such date, the Domestic Borrower and each other Borrower shall, as soon as
practicable and in any event within two Business Days following such date,
prepay the outstanding principal amount of any Revolving Facility Loans owing by
such Borrower in an aggregate amount (or deposit cash collateral in an account
with the Administrative Agent pursuant to Section 2.05(j)) sufficient to reduce
such sum to an amount not to exceed 100% of the aggregate Revolving Facility
Commitments of the Lenders on such date together with any interest accrued to
the date of such prepayment on the aggregate principal amount of Revolving
Facility Loans prepaid. The Administrative Agent shall give prompt notice of any
prepayment required under this Section 2.12(b)(i) to the Domestic Borrower and
the Lenders

2.4 Amendments to Section 2.19.

(a) Section 2.19(a) of the Credit Agreement shall be and it hereby is amended by
deleting it in its entirety and replacing it as follows:

Unless otherwise specified, each Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
L/C Disbursements, or of amounts payable under Section 2.16, 2.17, 2.18, or
2.21, or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to

 

6



--------------------------------------------------------------------------------

have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrowers by
the Administrative Agent, except payments to be made directly to the applicable
Issuing Bank or the applicable Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.16, 2.17, 2.18, or 2.21 and 9.05
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Except for Loans denominated in any Foreign Currency
(the principal of and interest on which hereunder shall be paid in such Foreign
Currency) and except for reimbursement obligations with respect to any Letter of
Credit denominated in any Foreign Currency (which shall be paid in such Foreign
Currency), all payments hereunder of (i) principal or interest in respect of any
Loan, (ii) reimbursement obligations with respect to any Letter of Credit or
(iii) any other amount due hereunder or under any other Loan Document shall be
made in Dollars or the Equivalent in Dollars. Any payment required to be made by
the Administrative Agent hereunder shall be deemed to have been made by the time
required if such Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by such
Administrative Agent to make such payment.

(b) Section 2.19(f) of the Credit Agreement shall be and it hereby is amended by
deleting it in its entirety and replacing it as follows:

To the extent that the Administrative Agent receives funds for application to
the amounts owing by any Borrower under or in respect of this Agreement in
currencies other than the currency or currencies required to enable the
Administrative Agent to distribute funds to the Lenders in accordance with the
terms of this Section 2.19, the Administrative Agent shall be entitled to
convert or exchange such funds into Dollars, a Foreign Currency, or an Alternate
LC Currency or from Dollars to a Foreign Currency or an Alternate LC Currency or
from a Foreign Currency or an Alternate LC Currency to Dollars, as the case may
be, to the extent necessary to enable the Agent to distribute such funds in
accordance with the terms of this Section 2.19; provided that each Borrower and
each of the Lenders hereby agree that the Administrative Agent shall not be
liable or responsible for any loss, cost or expense suffered by such Borrower or
such Lender as a result of any conversion or exchange of currencies affected
pursuant to this Section 2.19(f) or as a result of the failure of the
Administrative Agent to effect any such conversion or exchange; and provided
further that each applicable Borrower agrees to indemnify the Administrative
Agent and each Lender, and hold the Administrative Agent and each Lender
harmless, for any and all losses, costs and expenses incurred by the
Administrative Agent or any Lender for any conversion or exchange of currencies
(or the failure to convert or exchange any currencies) in accordance with this
Section 2.19(f).

 

7



--------------------------------------------------------------------------------

Section 3. Limited Waiver. The Borrower has informed the Administrative Agent
that certain letters of credit have been issued in currencies other than Dollars
or Foreign Currency in violation of the provisions of Section 2.05 of the Credit
Agreement (the “Specified Breach”). In connection with this Third Amendment, the
Borrower has requested that the Lenders waive, and the Lenders do hereby waive,
the occurrence of the Specified Breach. The foregoing waiver is hereby granted
to the extent and only to the extent specifically stated herein only and for no
other purpose and, except as expressly set forth in this Third Amendment, shall
not be deemed to (a) be a consent or agreement to, or waiver or modification of,
any other term or condition of the Credit Agreement, any other Loan Document or
any of the documents referred to therein, (b) impair or prejudice any right or
rights which the Administrative Agent or the Lenders may now have or may have in
the future under or in connection with the Credit Agreement, any other Loan
Document or any of the documents referred to therein, or (c) constitute any
course of dealing or other basis for altering any obligation of the Borrower or
any right, privilege or remedy of the Administrative Agent or the Lenders under
the Credit Agreement, the other Loan Documents, or any other contract or
instrument. Granting the waiver set forth herein does not and should not be
construed to be an assurance or promise that waivers will be granted in the
future.

Section 4. Conditions Precedent. This Third Amendment shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.08 of the Credit Agreement) (the “Third Amendment
Effective Date”):

4.1 The Administrative Agent shall have received from the Required Lenders, the
Administrative Agent and the Borrowers, counterparts (in such number as may be
requested by the Administrative Agent) of this Third Amendment signed on behalf
of such Persons.

4.2 No Default or Event of Default shall have occurred and be continuing, after
giving effect to the terms of this Third Amendment.

4.3 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Third Amendment Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

4.4 Each guarantor shall have executed and delivered the Reaffirmation and
Ratification attached to this Third Amendment.

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Third Amendment, shall remain in full force and effect following the
effectiveness of this Third Amendment.

 

8



--------------------------------------------------------------------------------

5.2 Ratification and Affirmation; Representations and Warranties. The Borrowers
hereby: (a) acknowledge the terms of this Third Amendment; (b) ratify and affirm
their obligations under, and acknowledge, renew and extend their continued
liability under, each Loan Document to which they are a party and agree that
each Loan Document to which they are a party remains in full force and effect,
except as expressly amended hereby, after giving effect to the amendments
contained herein; (c) agree that from and after the Third Amendment Effective
Date each reference to the Credit Agreement in the Guarantee and Collateral
Agreement, the Mortgages and the other Loan Documents shall be deemed to be a
reference to the Credit Agreement, as amended by this Third Amendment; and
(d) represent and warrant to the Lenders that as of the date hereof, after
giving effect to the terms of this Third Amendment: (i) all of the
representations and warranties made by the Borrowers contained in each Loan
Document to which they are a party are true and correct in all material
respects, unless such representations and warranties are stated to relate to a
specific earlier date, in which case, such representations and warranties shall
be true and correct in all material respects as of such earlier date and (ii) no
Default or Event of Default has occurred and is continuing.

5.3 Loan Document. This Third Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

5.4 Counterparts. This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

5.5 NO ORAL AGREEMENT. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL
AGREEMENTS BETWEEN THE PARTIES.

5.6 GOVERNING LAW. THIS THIRD AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES BEGIN NEXT PAGE]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.

 

DRESSER RAND GROUP INC.,

as the Domestic Borrower

By:  

/s/ Robert J. Saltarelli

Name:   Robert J. Saltarelli Title:   Vice President and Treasurer

D-R HOLDINGS (France) S.A.S.,

as the French Borrower

By:  

/s/ Mark F. Mai

Name:   Mark F. Mai Title:   President

GRUPO GUASCOR, S.L.,

as the Spanish Borrower

By:  

/s/ Mark F. Mai

Name:   Mark F. Mai Title:   Legal Representative

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.,

as Administrative Agent and as a Lender

By:   /s/ Preeti Bhatnager Name: Preeti Bhatnager Title: Authorized Officer

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

J.P. Morgan Europe Limited,

as European Administrative Agent and as a Lender

By:   /s/ Altan Kayaalp Name: Altan Kayaalp Title: Executive Director

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

J.P. Morgan Securities plc,

as a Lender

By:   /s/ Altan Kayaalp Name: Altan Kayaalp Title: Executive Director

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

Bank of America, N.A.,

as Co-Syndication Agent and as a Lender

By:   /s/ Julie Castano Name: Julie Castano Title: Vice President

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

Commerzbank AG, New York and Grand Cayman Branch,

as Co-Syndication Agent and as a Lender

By:   /s/ Aleksandra Pacholek Name: Aleksandra Pacholek Title: AVP

By:

  /s/ Michael Weinert Name: Michael Weinert Title: AVP

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

DNB Bank ASA, Grand Cayman Branch,

as Co-Syndication Agent and as a Lender

By:   /s/ Pål Boger Name: Pål Boger Title: Vice President

By:

  /s/ Philip F. Kurpiewski Name: Philip F. Kurpiewski Title: Senior Vice
President

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.,

as Co-Syndication Agent and as a Lender

By:   /s/ Robert Corder Name: Robert Corder Title: Director

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

as a Lender

By:   /s/ Sherwin Brandford Name: Sherwin Brandford Title: Vice President

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

Citicorp North America, Inc.

as a Lender

By:   /s/ Christopher M. Hartzel Name: Christopher M. Hartzel Title: Vice
President

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

HSBC Bank USA, N.A.,

as a Lender

By:   /s/ Bruce Robinson Name: Bruce Robinson Title: Vice President

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

Sumimoto Mitsui Banking Corporation,

as a Lender

By:   /s/ Shuji Yabe Name: Shuji Yabe Title: Managing Director

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

Barclays Bank PLC,

as a Lender

By:   /s/ John Laud Name: John Laud Title: Relationship Director

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

U.S. Bank National Association,

as a Lender

By:   /s/ John M. Eyerman Name: John M. Eyerman Title: Vice President

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

Branch Banking and Trust Company,

as a Lender

By:   /s/ Elizabeth Willis Name: Elizabeth Willis Title: Assistant Vice
President

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A.,

as a Lender

By:   /s/ William Jones Name: William Jones Title: Authorized Signatory

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

The Northern Trust Company,

as a Lender

By:   /s/ Alex Cullen Name: Alex Cullen Title: Credit Officer

 

Third Amendment

Signature Page



--------------------------------------------------------------------------------

REAFFIRMATION AND RATIFICATION: Each guarantor hereby (a) acknowledges the terms
of this Third Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document to which it is a
party, including the Domestic Guarantee and Collateral Agreement, and agrees
that each Loan Document to which it is a party, including the Domestic Guarantee
and Collateral Agreement, remains in full force and effect as expressly amended
hereby; and (c) represents and warrants to the Lenders that, as of the date
hereof, after giving effect to the terms of this Third Amendment: (i) all of the
representations and warranties made by such guarantor contained in each Loan
Document to which such guarantor is a party, including the Domestic Guarantee
and Collateral Agreement, are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representation or
warranty that is already qualified or modified by materiality in the text
thereof) as though made on and as of the Third Amendment Effective Date (unless
such representations and warranties are stated to relate to a specific earlier
date, in which case, such representations and warranties shall be true and
correct in all material respects as of such earlier date) and (ii) no Default or
Event of Default has occurred and is continuing.

 

ACKNOWLEDGED AND RATIFIED:     DRESSER-RAND COMPANY     By:   /s/ Robert J.
Saltarelli     Name: Robert J. Saltarelli     Title: Vice President and
Treasurer     DRESSER-RAND LLC     By:   /s/ Robert J. Saltarelli     Name:
Robert J. Saltarelli     Title: Vice President and Treasurer     D-R STEAM LLC  
  By:   /s/ Mark F. Mai     Name: Mark F. Mai     Title: Vice President and
Secretary     DRESSER-RAND POWER LLC     By:   /s/ Robert J. Saltarelli    
Name: Robert J. Saltarelli     Title: Vice President and Treasurer

 

Reaffirmation and Ratification



--------------------------------------------------------------------------------

DRESSER-RAND GLOBAL SERVICES, INC. By:   /s/ Robert J. Saltarelli Name: Robert
J. Saltarelli Title: Vice President and Treasurer DR ACQUISITION LLC

By:

  Dresser-Rand Company, its sole member

By:

  /s/ Robert J. Saltarelli Name: Robert J. Saltarelli Title: Vice President and
Treasurer

 

Reaffirmation and Ratification